 Case 6:21-cv-00985-PGB-EJK Document 1 Filed 06/08/21 Page 1 of 36 PageID 1




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

                              CASE NO.

JANA OLSEN and SCOTT OLSEN,
Individually, and as Parents and Natural
Guardians of K.O., minor,

      Plaintiffs,
v.

MAGICAL CRUISE COMPANY, LIMITED
d/b/a Disney Cruise Line,

      Defendant.
_________________________________________/

               COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiffs, JANA OLSEN and SCOTT OLSEN, Individually, and as Parents

and Natural Guardians of K.O., minor, (at times collectively referred to herein as

“Plaintiffs”), hereby sue Defendant, MAGICAL CRUISE COMPANY, LIMITED

d/b/a Disney Cruise Line, and for good cause allege:

                              JURISDICTION AND PARTIES

1.    Plaintiffs are citizens of the United States and residents of Utah.

2.    At all times materials, Plaintiffs JANA OLSEN and SCOTT OLSEN are the

parents and natural guardians of minor Plaintiff K.O.

3.    Defendant,       MAGICAL CRUISE COMPANY, LIMITED (hereinafter

“DISNEY”), is a foreign entity which has its principal place of business in Florida.
                                              -1-
              L I P C O N ,    M A R G U L I E S & W I N K L E M A N ,   P . A .
                                  W W W . L I P C O N . C O M
 Case 6:21-cv-00985-PGB-EJK Document 1 Filed 06/08/21 Page 2 of 36 PageID 2




4.    The Court has subject matter jurisdiction over this case pursuant to 28 U.S.C.

§ 1332 because the Parties are completely diverse and the matter in controversy

exceeds, exclusive of interest and costs, the sum specified by 28 U.S.C. § 1332. In

the alternative, if diversity jurisdiction does not apply, then this matter falls under

the Court’s admiralty jurisdiction.

5.    Defendant, DISNEY, at all times material, personally or through an agent:

          a. Operated, conducted, engaged in or carried out a business venture in
             this state and/or county and/or had an office or agency in this state
             and/or county;

          b. Was engaged in substantial business activity within this state;

          c. Operated vessels in the waters of this state;

          d. Committed one or more of the acts stated in Florida Statutes, Sections
             48.081, 48.181 or 48.193;

          e. The acts of Defendant set out in this Complaint occurred in whole or
             in part in this county and/or state; and/or

          f. Issued cruise tickets to Plaintiffs that required suit be brought in this
             Court against the named Defendant in this action.

6.    Defendant is subject to the jurisdiction of the Courts of this state.

7.    The causes of action asserted in this Complaint arise under U.S. General

Maritime Law.

8.    At all times material hereto, Defendant exclusively owned, operated,

managed, maintained and/or controlled the subject cruise vessel, the Disney

Fantasy (hereinafter the “vessel”).
                                             -2-
              L I P C O N ,   M A R G U L I E S & W I N K L E M A N ,   P . A .
                                 W W W . L I P C O N . C O M
 Case 6:21-cv-00985-PGB-EJK Document 1 Filed 06/08/21 Page 3 of 36 PageID 3




9.    At all times material hereto, Defendant operated the vessel in navigable

waters.

10.   The voyage upon which this Complaint is based occurred between March 7

and March 14, 2020 (hereinafter referred to as the “subject voyage”).

11.   Minor Plaintiff K.O. suffers from an autoimmune disease. As minor Plaintiff

had compromised health conditions placing them at greater risk of contracting and

suffering from the effects of COVID-19, Plaintiff JANA OLSEN contacted

Defendant prior to embarking on Defendant’s vessel to cancel or post-pone their

cruise. Defendant notified Plaintiff JANA OLSEN that they could not cancel or re-

book the cruise despite the COVID-19 concerns. Left without any option and

having trusted Defendant would not place Plaintiffs in harm’s way, the Plaintiffs

embarked the Defendant’s vessel on March 7, 2020.

12.   Plaintiff JANA OLSEN and minor Plaintiff, K.O., were passengers aboard

Defendant’s vessel between March 7 and March 14, 2020, and contracted SARS-

CoV-2 (hereinafter “COVID-19”) while aboard Defendant’s vessel as a result of

Defendant’s careless conduct alleged herein.

13.   While aboard the vessel on or about March 12, 2020, Plaintiff, JANA OLSEN,

began experiencing symptoms of COVID-19, suffering from body aches, coughing,

followed by a cold, sore throat, fever, headache, numbness, loss of taste, loss of

smell, and difficulty breathing and thereafter tested positive for COVID-19 and/or

                                            -3-
             L I P C O N ,   M A R G U L I E S & W I N K L E M A N ,   P . A .
                                W W W . L I P C O N . C O M
 Case 6:21-cv-00985-PGB-EJK Document 1 Filed 06/08/21 Page 4 of 36 PageID 4




its antibodies on or about May 1, 2020.

14.     While aboard the vessel on or about March 11, 2020, minor Plaintiff, K.O,

began experiencing symptoms of COVID-19, suffering from sleep disturbance,

cough, a cold, fatigue followed by a sore throat, headache, fever, and difficulty

breathing. On or about March 16, 2020, minor Plaintiff, K.O, was admitted to the

hospital in intensive care unit (ICU) with a high fever and difficulty breathing, and

thereafter tested positive for COVID-19 and/or its antibodies on or about May 1,

2020.

15.     Plaintiff, SCOTT OLSEN, was placed at an immediate risk of physically

contracting COVID-19 from his family, and did in fact contract COVID-19 from

them upon their disembarkation from the vessel once he came in contact with

them.

16.     Shortly following disembarkation of JANA OLSEN and Minor, K.O., from

the vessel, Plaintiff SCOTT OLSEN began experiencing symptoms of COVID-19,

suffered from a cough, fever, numbness of his body to the right side, and severe

nausea and thereafter tested positive for COVID-19 when tested on or about

March 28, 2020.

17.     Plaintiffs, JANA OLSEN, K.O., and SCOTT OLSEN, were placed at an

immediate risk of physically contracting COVID-19, and did in fact contract

COVID-19. Plaintiffs feared for their own lives as well as the lives of each other.

                                              -4-
               L I P C O N ,   M A R G U L I E S & W I N K L E M A N ,   P . A .
                                  W W W . L I P C O N . C O M
    Case 6:21-cv-00985-PGB-EJK Document 1 Filed 06/08/21 Page 5 of 36 PageID 5




              GENERAL ALLEGATIONS COMMON TO ALL COUNTS

18.     This lawsuit deals with DISNEY’s careless and continuous failure to

reasonably protect Plaintiffs from a COVID-19 outbreak aboard the vessel as well

as their family member when they returned home from the subject cruise, here

specifically, Plaintiff, SCOTT OLSEN1.

19.     DISNEY’s failure to act reasonably toward Plaintiffs as it pertains to the

COVID-19 outbreak aboard the vessel is highlighted by the fact that DISNEY

knew, before and during the subject voyage, of the dangerous conditions and/or

explosive contagiousness presented by a COVID-19 outbreak aboard the vessel2

during the course of the subject voyage.

20.     Plaintiffs, JANA OLSEN and minor, K.O., and other passengers during the

subject voyage were permitted to congregate in close proximity to one another for

buffet/group dining aboard the vessel without physical distancing requirements.

      DISNEY knew of the dangerous conditions associated with COVID-19,
         including its extreme contagiousness, before the subject voyage

21.     Before the subject voyage, DISNEY knew and/or should have known of the



1
 See e.g. McCain v. Fla. Power Corp., 593 So.2d 500, 503 (Fla. 1992) (recognizing a
duty of care can extend off the tortfeasor’s premises if the tortfeasor’s conduct
creates a “foreseeable zone of risk” to third-parties).
2
 See Centers for Disease Control and Prevention, Interim Guidance for Ships on Managing Suspected Coronavirus
Disease 2019, (last updated February 18, 2020) https://www.cdc.gov/quarantine/maritime/recommendations-for-
ships.html; and Centers for Disease Control and Prevention, March 14, 2020 No Sail Order,
https://www.cdc.gov/quarantine/pdf/signed-manifest-order_031520.pdf (hereinafter collectively referred to as the
“Memorandums”).
                                                     -5-
                  L I P C O N ,   M A R G U L I E S & W I N K L E M A N ,            P . A .
                                     W W W . L I P C O N . C O M
    Case 6:21-cv-00985-PGB-EJK Document 1 Filed 06/08/21 Page 6 of 36 PageID 6




dangerous conditions associated with COVID-19, including its manifestations –

severe pneumonia, acute respiratory distress syndrome (ARDS), septic shock

and/or multi-organ failure3 – its symptoms – fever, dry cough, and/or shortness

of breath4 – as well as the high fatality rate associated with contracting the virus.5

22.     The dangerous conditions associated with COVID-19, of which DISNEY

also knew and/or should have known, also include its extreme contagiousness.

For example, a person with COVID-19 infects, on average, another 2.5 people, and

COVID-19 is therefore more contagious than Ebola or Influenza.6

23.     As a result of its careless conduct further detailed below, DISNEY

negligently exposed Plaintiffs to COVID-19. Such harm and damages include, but

is not limited to, Plaintiffs’ pain and suffering including severe flu-like symptoms

who all did actually suffer from fever, extreme fatigue, body aches, severe cough,



3
 See Centers for Disease Control and Prevention, Interim Guidance for Ships on Managing Suspected Coronavirus
Disease 2019, (last updated February 18, 2020) https://www.cdc.gov/quarantine/maritime/recommendations-for-
ships.html; Centers for Disease Control and Prevention, March 14, 2020 No Sail Order,
https://www.cdc.gov/quarantine/pdf/signed-manifest-order_031520.pdf.
4
 See Centers for Disease Control and Prevention, Interim Guidance for Ships on Managing Suspected Coronavirus
Disease 2019, (last updated February 18, 2020) https://www.cdc.gov/quarantine/maritime/recommendations-for-
ships.html;     Mayo      Clinic,     Symptoms         and    Causes,       https://www.mayoclinic.org/diseases-
conditions/coronavirus/symptoms-causes/syc-20479963 (last accessed July 27, 2020).
5
  See Centers for Disease Control and Prevention, Interim Guidance for Ships on Managing Suspected Coronavirus
Disease 2019, (last updated February 18, 2020) https://www.cdc.gov/quarantine/maritime/recommendations-for-
ships.html; Centers for Disease Control and Prevention, March 14, 2020 No Sail Order
https://www.cdc.gov/quarantine/pdf/signed-manifest-order_031520.pdf (identifying a 3.6% global fatality rate);
Journal of the American Medical Association, Case-Fatality Rate and Characteristics of Patients Dying in relation to
COVID-19 in Italy, https://jamanetwork.com/journals/jama/fullarticle/2763667 (identifying a 7.2% and 2.3% fatality
rate in Italy and China, respectively).
6
 Popular Science, COVID-19 Contagiousness, https://www.popsci.com/story/health/how-diseases-spread/ (publish
date February 20, 2020; last accessed July 27, 2020).
                                                       -6-
                   L I P C O N ,    M A R G U L I E S & W I N K L E M A N ,             P . A .
                                       W W W . L I P C O N . C O M
 Case 6:21-cv-00985-PGB-EJK Document 1 Filed 06/08/21 Page 7 of 36 PageID 7




lung injuries and/or permanently reduced lung capacity.

24.   Further, DISNEY did not at any time during the subject voyage enact

quarantine and/or physical distancing measures amongst passengers and/or

crew members aboard the vessel.

25.   DISNEY continued to allow passengers, including Plaintiffs, JANA OLSEN

and minor, K.O., to eat in buffets settings, provide group entertainment activities

aboard the vessel (such as dancing) and otherwise allowed passengers to fully

participate in the subject cruise as if there was no COVID-19 outbreak or threat

thereof aboard the vessel.

              Background on the worldwide spread of COVID-19

26.   Since December 2019, there has been a worldwide outbreak of COVID-19,

which is now considered a pandemic. The virus originated in China, and quickly

spread throughout Asia, Europe, and most recently, North America.

27.   To date and worldwide, there have been over sixteen million confirmed

cases and over four hundred thousand deaths as a result of the COVID-19

pandemic.

28.   On or about February 13, 2020, the Center for Disease Control (hereinafter

the “CDC”) published the Interim Guidance for Ships on Managing Suspected

Coronavirus Disease 2019, which provided guidance for ship operators, including

cruise ship operators, to help prevent, detect, and medically manage suspected

                                            -7-
             L I P C O N ,   M A R G U L I E S & W I N K L E M A N ,   P . A .
                                W W W . L I P C O N . C O M
 Case 6:21-cv-00985-PGB-EJK Document 1 Filed 06/08/21 Page 8 of 36 PageID 8




COVID-19 infections aboard ships, like the vessel named herein. See the

Memorandum cited at footnote 2.

29.   In view of the fact that Defendant, DISNEY, has its principal place of

business in Florida and operates numerous cruise vessels which originate from

and/or stop at ports within the U.S., Defendant, DISNEY, knew and/or should

have been aware of this Memorandum, including, but not limited to, the

dangerous conditions and/or explosive contagiousness associated with COVID-

19 and its likely presence aboard Defendant’s vessel at the commencement of the

subject voyage.

30.   This Memorandum provided cruise vessel operators, like DISNEY, with

numerous helpful considerations to assist in detecting and preventing the spread

of COVID-19 amongst its crew members, passengers and its vessels at large, some

of which include:

          “Early detection, prevention, and control of Coronavirus Disease 2019
           (COVID-19) on ships is important to protect the health of travelers on
           ships and to avoid transmission of the virus by disembarking
           passengers and crew members who are suspected of having COVID-
           19”;

             “Identifying and isolating passengers and crew with possible
             symptoms of COVID-19 as soon as possible is needed to minimize
             transmission of this virus”;

          “To reduce spread of respiratory infections including COVID-19,
           CDC recommends that ships encourage crew members and
           passengers to

                                            -8-
             L I P C O N ,   M A R G U L I E S & W I N K L E M A N ,   P . A .
                                W W W . L I P C O N . C O M
 Case 6:21-cv-00985-PGB-EJK Document 1 Filed 06/08/21 Page 9 of 36 PageID 9




               Postpone travel when sick

               Watch their health

               Self-isolate and inform the onboard medical center
                immediately if they develop a fever (100.4oF / 38oC or higher),
                begin to feel feverish, or develop other signs or symptoms of
                sickness

               Use respiratory, cough, and hand hygiene

                        Advise passengers and crew of the importance of
                         covering coughs and sneezes with a tissue. Dispose used
                         tissues immediately in a disposable container (e.g.,
                         plastic bag) or a washable trash can.

                        Remind passengers and crew members to wash their
                         hands often with soap and water, especially after
                         coughing or sneezing. If soap and water are not
                         available, they can use a hand sanitizer containing 60%-
                         95% alcohol)”

         “Deny boarding of a passenger or crew member who is suspected to
          have COVID-19 infection based on signs and symptoms plus travel
          history in China or other known exposure at the time of
          embarkation”;

         “Passengers and crew members who have had high-risk exposures to
          a person suspected of having COVID-19 should be quarantined in
          their cabins. All potentially exposed passengers, cruise ship medical
          staff, and crew members should self-monitor under supervision of
          ship medical staff or telemedicine providers until 14 days after the last
          possible exposure”;

         “Isolate passengers or crew onboard who are suspected of having
          COVID-19 infection in a single-occupancy cabin with the door closed
          until symptoms are improved.”

See Centers for Disease Control and Prevention, Interim Guidance for Ships on

                                           -9-
            L I P C O N ,   M A R G U L I E S & W I N K L E M A N ,   P . A .
                               W W W . L I P C O N . C O M
Case 6:21-cv-00985-PGB-EJK Document 1 Filed 06/08/21 Page 10 of 36 PageID 10




Managing Suspected Coronavirus Disease 2019, (last updated February 18, 2020)
https://www.cdc.gov/quarantine/maritime/recommendations-for-ships.html.

31.     Moreover, Defendant, DISNEY, and the cruise industry at large, received an

early, dire warning of how easily COVID-19 could spread on massive ocean liners

when the first cases emerged aboard the Diamond Princess, a vessel owned by

Princess Cruise Lines (“Princess”), which is owned by Carnival Corporation, in

early February 2020 in Yokohama Harbor, Japan. The outbreak began with ten

confirmed COVID-19 cases, which rapidly multiplied to seven hundred confirmed

cases, as a result of Princess’ flawed two-week quarantine of passengers and crew

members aboard the Diamond Princess.

32.     As a result of the Diamond Princess crisis, on February 18, 2020, the CDC

issued a statement providing that: “the rate of new reports of positives new on

board [the Diamond Princess], especially among those without symptoms,

highlights the high burden of infection on the ship and potential for ongoing

risk.”7 Seven of the Diamond Princess’ passengers ultimately died as a result of

COVID-19 exposure aboard the vessel.

33.     On or about March 7, 2020, Vice President Mike Pence met with top cruise

industry executives (including the CEOs of Carnival, Royal Caribbean and

Norwegian cruise lines), in order to address the impact of COVID-19 on the cruise



7
    Centers for Disease Control, Update on the Diamond Princess Cruise Ship                    in   Japan,
https://www.cdc.gov/media/releases/2020/s0218-update-diamond-princess.html (emphasis added).
                                                  - 10 -
                 L I P C O N ,   M A R G U L I E S & W I N K L E M A N ,       P . A .
                                    W W W . L I P C O N . C O M
Case 6:21-cv-00985-PGB-EJK Document 1 Filed 06/08/21 Page 11 of 36 PageID 11




industry, specifically. The next day, March 8, 2020, the U.S. Department of State,

in conjunction with the CDC, set forth a recommendation that U.S. citizens should

not travel by cruise ship given the CDC’s findings which support the “increased

risk of infection of COVID-19 in a cruise ship environment.”8

34.    On or about March 14, 2020, the CDC issued its first No Sail Order.9 The No

Sail Order is/was applicable to cruise ship operators, like Defendant herein, and

provided science updates known to that date pertaining to the explosive

contagiousness associated with COVID-19 and how the virus presented

dangerous conditions to passengers and crew members aboard cruise ships, like

the vessel named herein. For example, the CDC’s first No Sail Order stated the

following:

            “Like other close-contact environments, cruise ships facilitate
             transmission of COVID-19.”

            “There are several features of cruise ships that increase the risk of
             COVID-19 transmission.”

            “A hallmark of cruise travel is the number and variety of person-to-
             person contacts an individual passenger may have daily.”

            “The dynamics of passenger-to-passenger, passenger-to-crew, crew-
             to-passenger, and crew-to-crew intermingling in a semi-closed setting
             are particularly conducive to SARS-CoV-2 spread, resulting in high

8
    See U.S. Dept. of State, March 8, 2020 No Sail On Cruise Ships Recommendation
https://travel.state.gov/content/travel/en/international-travel/before-you-go/travelers-with-special-
considerations/cruise-ship-passengers.html?fbclid=IwAR23mRlu4-
382HLuSM8i0KWQBSaZ4heDniggmxR3kBR6e2EgWiKr6B0EseM.
9
    See Centers for Disease Control and Prevention, March              14,   2020      No   Sail   Order
https://www.cdc.gov/quarantine/pdf/signed-manifest-order_031520.pdf.
                                                - 11 -
                L I P C O N ,   M A R G U L I E S & W I N K L E M A N ,      P . A .
                                   W W W . L I P C O N . C O M
Case 6:21-cv-00985-PGB-EJK Document 1 Filed 06/08/21 Page 12 of 36 PageID 12




            transmission rates.”

          “Cruises include frequent events that bring passengers and crew close
           together, including group and buffet dining, entertainment events,
           and excursions. Cruise ship cabins are small, increasing the risk of
           transmission between cabinmates.”

          “Close quartering is a particular concern for crew, who typically eat
           and sleep in small, crowded spaces.”

          “Infection among crew members may lead to transmission on
           sequential cruises on the same vessel because crew members may
           continue working and living onboard the ship from one cruise to the
           next.”

          “Crew from one ship may in turn serve onboard multiple different
           ships for subsequent voyages, which also has the potential to amplify
           transmission.”

See Centers for Disease Control and Prevention, March 14, 2020 No Sail Order
https://www.cdc.gov/quarantine/pdf/signed-manifest-order_031520.pdf
(emphasis added).

35.   Outlined below is a timeline of events that supports all claims asserted by

Plaintiffs herein. More specifically, this timeline supports DISNEY having actual

knowledge of the dangerous conditions and/or explosive contagiousness

associated with COVID-19 aboard the subject vessel at the same time DISNEY

dangerously and continuously exposed its passengers, including Plaintiffs herein,

to the deadly COVID-19:

         a. December 31, 2019 – The local government in Wuhan, China,
            confirmed with the World Health Organization (hereinafter “WHO”)
            that local health authorities in Wuhan were treating an influx of
            dozens of patients with what appeared to be novel cases of

                                            - 12 -
             L I P C O N ,   M A R G U L I E S & W I N K L E M A N ,   P . A .
                                W W W . L I P C O N . C O M
Case 6:21-cv-00985-PGB-EJK Document 1 Filed 06/08/21 Page 13 of 36 PageID 13




             pneumonia with an unknown cause.

        b. January 5-7, 2020 – China announced that the novel pneumonia cases
             in Wuhan were not caused by severe acute respiratory syndrome
             (hereinafter “SARS”) or middle-east respiratory syndrome
             (hereinafter “MERS”) – but COVID-19 – which belongs to the highly-
             contagious family of coronaviruses, including SARS and MERS.

        c. January 11, 2020 – The Wuhan Municipal Health Commission
             announced the first death caused by COVID-19.

        d. January 20, 2020 – A situation report published by the WHO
             confirmed COVID-19 cases outside of mainland China in Thailand,
             Japan and South Korea, which the WHO believed to have been
             exported from Wuhan, China. The situation report also identified 282
             positive COVID-19 diagnoses worldwide with 278 of those positive
             cases within China.

        e. January 21, 2020 – A man in Washington State, U.S.A., became the
             first known person diagnosed with COVID-19 in the U.S.A.

        f. January 23, 2020 – Chinese authorities take the unprecedented
             measure of closing off Wuhan – a city of over 11,000,000 people – to
             stop the spread of COVID-19.

        g. January 30, 2020 – WHO declared COVID-19 a “global health
             emergency” – recognizing that COVID-19 posed a risk beyond China.
             The U.S. Department of State issued a Level 4 (highest level) travel
             advisory as it related to U.S. citizens who planned to travel to China.

        h. February 2, 2020 – China reports that the death toll from COVID-19
             in mainland China (361) exceeded the death toll in mainland China
             from the SARS outbreak in the early 2000s (349).

        i. February 5, 2020 – Chinese officials announced that nearly 500 people
             in mainland China have died as a result of COVID-19.

        j.   February 5, 2020 (Diamond Princess) – Passengers aboard the Diamond
             Princess near Yokohama, Japan began a two-week quarantine after
             nine (9) passengers and one (1) crew member tested positive for
                                             - 13 -
              L I P C O N ,   M A R G U L I E S & W I N K L E M A N ,   P . A .
                                 W W W . L I P C O N . C O M
Case 6:21-cv-00985-PGB-EJK Document 1 Filed 06/08/21 Page 14 of 36 PageID 14




                COVID-19 while aboard the vessel.

            k. On or about February 13, 2020 – The CDC published the Interim
                Guidance for Ships on Managing Suspected Coronavirus Disease
                2019, which provided guidance for ship operators, including cruise
                ship operators, to help prevent, detect, and medically manage
                suspected COVID-19 infections.10

            l. February 19-25, 2020 (Diamond Princess) – Following the two-week
                quarantine aboard the Diamond Princess, Japanese officials announced
                that of the 3,711 passengers aboard the vessel, over 700 tested positive
                for COVID-19 (18.8%) – the largest cluster of positive COVID-19 cases
                outside of mainland China at that time.

36.     Based on the foregoing timeline, DISNEY knew and/or should have known

of the dangerous conditions and/or explosive contagiousness associated with

COVID-19 aboard the subject vessel as early as February 13, 2020 when the CDC

published its Interim Guidance for Ships on Managing Suspected Coronavirus Disease

2019.

                          COUNT I – NEGLIGENT FAILURE TO WARN

        Plaintiffs, JANA OLSEN and minor, K.O., re-allege, adopts, and

incorporates by reference the allegations in paragraphs one (1) through thirty-six

(36), as though alleged originally herein, and further alleges:

37.     It was the duty of Defendant to provide Plaintiffs, JANA OLSEN and minor,

K.O., with reasonable care under the circumstances, which included a duty to



10
  See Centers for Disease Control and Prevention, Interim Guidance for Ships on Managing Suspected Coronavirus
Disease 2019, (last updated February 18, 2020) https://www.cdc.gov/quarantine/maritime/recommendations-for-
ships.html.
                                                    - 14 -
                  L I P C O N ,   M A R G U L I E S & W I N K L E M A N ,          P . A .
                                     W W W . L I P C O N . C O M
Case 6:21-cv-00985-PGB-EJK Document 1 Filed 06/08/21 Page 15 of 36 PageID 15




warn Plaintiffs, JANA OLSEN and minor, K.O., of known dangerous conditions

aboard the vessel and/or in specific areas where Defendant invited Plaintiffs to

occupy and/or reasonably foresaw that Plaintiffs, JANA OLSEN and minor, K.O.,

would occupy, such as common areas and/or the dining rooms.

38.   At all times material, the presence of COVID-19 aboard the vessel

constituted a dangerous condition, of which Defendant had prior knowledge

and/or acquired such knowledge during the subject voyage, for the reasons

outlined above.

39.   Defendant and/or its agents, servants, and/or employees breached its duty

to warn Plaintiffs, JANA OLSEN and minor, K.O., of the dangerous conditions

associated with COVID-19 aboard the vessel by:

         a. Failing to adequately and/or timely warn Plaintiffs, JANA OLSEN

            and minor, K.O., of the dangers and/or risks, known to Defendant, of

            contracting COVID-19 aboard the vessel, including, but not limited

            to, how easily the virus could spread in a cruise ship setting;

         b. Failing to reasonably warn Plaintiffs, JANA OLSEN and minor, K.O.,

            of how to reasonably prevent and/or mitigate the risk of contracting

            COVID-19 aboard the vessel; e.g., to avoid all unnecessary contact

            with other passengers during the voyage and/or not engage in

            group/buffet dining; and/or

                                            - 15 -
             L I P C O N ,   M A R G U L I E S & W I N K L E M A N ,   P . A .
                                W W W . L I P C O N . C O M
Case 6:21-cv-00985-PGB-EJK Document 1 Filed 06/08/21 Page 16 of 36 PageID 16




         c. Failing to adequately and/or timely directly warn Plaintiffs, JANA

             OLSEN and minor, K.O., of other passengers and/or crew who

             complained to Defendant and/or the medical professionals aboard

             the vessel that they had symptoms consistent with a positive COVID-

             19 diagnosis so that Plaintiffs, JANA OLSEN and minor, K.O., could

             reasonably protect themselves to the greatest extent possible.

40.   The above breach of the duty of care caused and/or contributed to Plaintiffs,

JANA OLSEN and minor, K.O., contracting COVID-19 and/or medical

complications arising from it because Plaintiffs, JANA OLSEN and minor, K.O.,

would not have participated in the subject cruise to the extent that they did had

Defendant adequately warned them of the foreseeable risk and/or danger

pertaining to the COVID-19 outbreak and of the safety measures to combat the

COVID-19 outbreak aboard the vessel.

41.   Defendant knew of the foregoing conditions causing Plaintiffs, JANA

OLSEN and minor, K.O., to contract COVID-19 and/or be exposed to an actual

risk of physical injury resulting from it and did not correct them, or the conditions

existed for a sufficient length of time so that Defendant in the exercise of

reasonable care under the circumstances should have learned of them and

corrected them.

42.   As a result of Defendant’s negligence, Plaintiffs, JANA OLSEN and minor,

                                             - 16 -
              L I P C O N ,   M A R G U L I E S & W I N K L E M A N ,   P . A .
                                 W W W . L I P C O N . C O M
Case 6:21-cv-00985-PGB-EJK Document 1 Filed 06/08/21 Page 17 of 36 PageID 17




K.O., contracted COVID-19 aboard the vessel. In addition, Plaintiffs were injured

about their body and extremities, including fever, fatigue and lung damage

and/or lung injury, suffered both physical pain and suffering, mental and

emotional anguish (e.g., anxiety and depression), lost enjoyment of life, suffered

temporary and/or permanent disability (e.g., physical and emotional fatigue),

inconvenience in the normal pursuits and pleasures of life, feelings of economic

insecurity, incurred medical expenses in the care and treatment of their injuries,

lost wages and Plaintiff, JANA OLSEN’s working abilities and earning capacity

has become impaired. Plaintiffs’ injuries and damages are permanent or

continuing in nature, and she will suffer the losses and impairments in the future.

      WHEREFORE, Plaintiffs, JANA OLSEN and minor, K.O., demand

judgment for all damages recoverable under the law against the Defendant, and

demand trial by jury.

            COUNT II – NEGLIGENT MANAGEMENT OF INFECTIOUS
                   DISEASE OUTBREAK ABOARD VESSEL

      Plaintiffs, JANA OLSEN and minor, K.O., re-allege, adopt, and incorporate

by reference the allegations in paragraphs one (1) through thirty-six (36), as though

alleged originally herein, and further allege:

43.   It was the duty of Defendant to provide Plaintiffs, JANA OLSEN and minor,

K.O., with reasonable care under the circumstances, including a duty to

reasonably and/or safely manage the outbreak of known infectious disease aboard
                                             - 17 -
              L I P C O N ,   M A R G U L I E S & W I N K L E M A N ,   P . A .
                                 W W W . L I P C O N . C O M
Case 6:21-cv-00985-PGB-EJK Document 1 Filed 06/08/21 Page 18 of 36 PageID 18




the vessel.

44.   At all times material, Defendant had exclusive control of all crew members

aboard the vessel, including medical personnel, for the purpose of managing an

outbreak of infectious disease aboard the vessel.

45.   At all times material, Defendant had in place policies and procedures

promulgated for the purpose of responding to an infectious disease outbreak

aboard the vessel.

46.   Defendant and/or its agents, servants, and/or employees breached its duty

to provide Plaintiffs, JANA OLSEN and minor, K.O., with a reasonably safe

infectious disease response aboard the vessel by:

          a. Failing to take necessary and adequate action to prevent and/or

              mitigate an outbreak of COVID-19 aboard the vessel when Defendant

              knew or should have known that such an outbreak was going to occur

              and/or had already occurred aboard the vessel;

          b. Failing to take reasonably available and adequate precautions in

              connection with passengers and/or crew who exhibited symptoms of

              COVID-19 aboard the vessel (e.g. timely quarantining passengers

              and/or crew members infected with COVID-19 and/or who

              exhibited symptoms consistent with a COVID-19 diagnosis) so that

              such symptoms could be timely diagnosed and/or managed in

                                              - 18 -
               L I P C O N ,   M A R G U L I E S & W I N K L E M A N ,   P . A .
                                  W W W . L I P C O N . C O M
Case 6:21-cv-00985-PGB-EJK Document 1 Filed 06/08/21 Page 19 of 36 PageID 19




            relation to other passengers aboard the vessel who could and/or

            likely would contract same;

         c. Failing to timely perform available testing on all ill passengers and/or

            crew aboard the vessel to confirm the type and nature of their illness

            in order to rule out COVID-19 and its potential spread to other

            passengers and/or crew members; and/or

         d. Failing to timely and/or reasonably enforce Defendant’s infectious

            disease outbreak policies and/or procedures aboard the vessel,

            including but not limited to activating the correct and/or responsible

            Outbreak Prevention Plan (“OPP”) level, upon learning that an

            infectious disease outbreak (COVID-19) was occurring or could occur

            aboard the vessel.

47.   The above breach of the duty of care caused and/or contributed to Plaintiffs,

JANA OLSEN and minor, K.O., contracting COVID-19 and/or medical

complications arising from it because Plaintiffs, JANA OLSEN and minor, K.O.,

would not have contracted COVID-19 and/or been unreasonably exposed to

contracting same had Defendant reasonably and/or safely managed the infectious

disease outbreak aboard the vessel.

48.   Defendant knew of the foregoing conditions causing Plaintiffs, JANA

OLSEN and minor, K.O., to contract COVID-19 and/or be exposed to an actual

                                            - 19 -
             L I P C O N ,   M A R G U L I E S & W I N K L E M A N ,   P . A .
                                W W W . L I P C O N . C O M
Case 6:21-cv-00985-PGB-EJK Document 1 Filed 06/08/21 Page 20 of 36 PageID 20




risk of physical injury resulting from it and did not correct them, or the conditions

existed for a sufficient length of time so that Defendant in the exercise of

reasonable care under the circumstances should have learned of them and

corrected them.

49.   As a result of Defendant’s negligence, Plaintiffs, JANA OLSEN and minor,

K.O., contracted COVID-19 aboard the vessel. In addition, Plaintiffs, JANA

OLSEN and minor, K.O., were injured about their body and extremities, including

fever, fatigue and lung damage and/or lung injury, suffered both physical pain

and suffering, mental and emotional anguish (e.g., anxiety and depression), lost

enjoyment of life, suffered temporary and/or permanent disability (e.g., physical

and emotional fatigue), inconvenience in the normal pursuits and pleasures of life,

feelings of economic insecurity, incurred medical expenses in the care and

treatment of their injuries, lost wages and Plaintiff, JANA OLSEN’s working

abilities and earning capacity has become impaired. Plaintiffs, JANA OLSEN and

minor, K.O., injuries and damages are permanent or continuing in nature, and she

will suffer the losses and impairments in the future.

      WHEREFORE, Plaintiffs, JANA OLSEN and minor, K.O., demand

judgment for all damages recoverable under the law against the Defendant, and

demand trial by jury.

                          COUNT III – NEGLIGENT BOARDING

                                             - 20 -
              L I P C O N ,   M A R G U L I E S & W I N K L E M A N ,   P . A .
                                 W W W . L I P C O N . C O M
Case 6:21-cv-00985-PGB-EJK Document 1 Filed 06/08/21 Page 21 of 36 PageID 21




      Plaintiffs, JANA OLSEN and minor, K.O., re-allege, adopt, and incorporate

by reference the allegations in paragraphs one (1) through thirty-six (36), as though

alleged originally herein, and further allege:

50.   At all times material, Defendant exclusively controlled the process of how

passengers and crew members boarded the vessel, at the beginning of the voyage

and at all subsequent ports of call at which Defendant permitted passengers, crew

and/or other individuals to board and/or disembark the vessel.

51.   It was the duty of Defendant to provide Plaintiffs, JANA OLSEN and minor,

K.O., with reasonable care under the circumstances, including but not limited to,

the provision of a reasonably safe boarding method in view of the knowledge

Defendant possessed pertaining to the threat of COVID-19 worldwide and aboard

Defendant’s vessel, as outlined above.

52.   Defendant’s negligent decisions made in regards to boarding people before

the commencement of the subject voyage, further outlined below, were

formulated and called to be executed by Defendant from its shoreside office(s).

53.   Defendant and/or its agents, servants, and/or employees breached its duty

to provide Plaintiffs, JANA OLSEN and minor, K.O., with a reasonably safe

boarding by:

         a. Failing to have adequate medical personnel stationed on land during

             the initial boarding process before the subject voyage commenced to

                                              - 21 -
               L I P C O N ,   M A R G U L I E S & W I N K L E M A N ,   P . A .
                                  W W W . L I P C O N . C O M
Case 6:21-cv-00985-PGB-EJK Document 1 Filed 06/08/21 Page 22 of 36 PageID 22




                 adequately and/or reasonably evaluate passengers and/or crew

                 members to determine whether to allow boarding to those who

                 plainly and/or objectively exhibited symptoms consistent with a

                 positive COVID-19 diagnosis; e.g., checking the temperature of all

                 those who sought to board the vessel for fever and/or evaluation of

                 their potential respiratory symptoms/distress.

            b. Failure to have adequate medical personnel aboard the vessel and/or

                 shoreside responsible for the boarding process of passengers and/or

                 crew members to determine whether to allow boarding to passengers

                 and/or crew members in accordance with CDC guidelines available

                 at the time of boarding.11

            c. Failing to reasonably restrict nonessential individuals’ access to the

                 vessel (including, but not limited to DISNEY’s shoreside personnel,

                 independent contractors, crew members, etc.) once DISNEY acquired

                 notice of the dangerous conditions and/or explosive contagiousness

                 associated with COVID-19 potentially aboard the vessel.

            d. Continuing to allow passengers, including Plaintiffs, to congregate

                 in close proximity to one another and/or eat in buffet settings



11
   See Centers for Disease Control and Prevention, Interim Guidance for Ships on Managing Suspected Coronavirus
Disease 2019, (last updated February 18, 2020) https://www.cdc.gov/quarantine/maritime/recommendations-for-
ships.html.
                                                    - 22 -
                  L I P C O N ,   M A R G U L I E S & W I N K L E M A N ,           P . A .
                                     W W W . L I P C O N . C O M
Case 6:21-cv-00985-PGB-EJK Document 1 Filed 06/08/21 Page 23 of 36 PageID 23




             aboard the vessel (i.e. not enforcing physical distancing measures)

             and/or providing passengers with entertainment, activities and

             dining options when the CDC issued considerations to cruise ship

             operators as it pertained to the potential spread of COVID-19 aboard

             cruise vessels.

54.   The above breach of the duty of care caused and/or contributed to Plaintiffs,

JANA OLSEN and minor, K.O., contracting COVID-19 and/or medical

complications arising from it because the COVID-19 outbreak aboard the vessel

would not have occurred but for Defendant’s failure to provide a reasonably safe

boarding process (per CDC guidelines) and failure to reasonably restrict

nonessential individuals from boarding the vessel.

55.   Defendant knew of the foregoing conditions causing Plaintiffs, JANA

OLSEN and minor, K.O., to contract COVID-19 and/or be exposed to an actual

risk of physical injury resulting from it and did not correct them, or the conditions

existed for a sufficient length of time so that Defendant in the exercise of

reasonable care under the circumstances should have learned of them and

corrected them.

56.   As a result of Defendant’s negligence, Plaintiffs, JANA OLSEN and minor,

K.O., contracted COVID-19 aboard the vessel. In addition, Plaintiffs, JANA

OLSEN and minor, K.O., were injured about their body and extremities, including

                                             - 23 -
              L I P C O N ,   M A R G U L I E S & W I N K L E M A N ,   P . A .
                                 W W W . L I P C O N . C O M
Case 6:21-cv-00985-PGB-EJK Document 1 Filed 06/08/21 Page 24 of 36 PageID 24




fever, fatigue and lung damage and/or lung injury, suffered both physical pain

and suffering, mental and emotional anguish (e.g., anxiety and depression), lost

enjoyment of life, suffered temporary and/or permanent disability (e.g., physical

and emotional fatigue), inconvenience in the normal pursuits and pleasures of life,

feelings of economic insecurity, incurred medical expenses in the care and

treatment of their injuries, lost wages and Plaintiffs, JANA OLSEN’s working

abilities and earning capacity has become impaired. Plaintiffs’ injuries and

damages are permanent or continuing in nature, and she will suffer the losses and

impairments in the future.

      WHEREFORE, Plaintiffs, JANA OLSEN and minor, K.O., demand

judgment for all damages recoverable under the law against the Defendant, and

demand trial by jury.

                          COUNT IV – GENERAL NEGLIGENCE

      Plaintiffs, JANA OLSEN and minor, K.O., re-allege, adopt, and incorporate

by reference the allegations in paragraphs one (1) through thirty-six (36), as though

alleged originally herein, and further allege:

57.   It was the duty of Defendant to provide Plaintiffs, JANA OLSEN and minor,

K.O., with reasonable care under the circumstances.

58.   Defendant and/or its agents, servants, and/or employees breached its duty

to provide Plaintiffs, JANA OLSEN and minor, K.O., with reasonable care under

                                             - 24 -
              L I P C O N ,   M A R G U L I E S & W I N K L E M A N ,   P . A .
                                 W W W . L I P C O N . C O M
Case 6:21-cv-00985-PGB-EJK Document 1 Filed 06/08/21 Page 25 of 36 PageID 25




the circumstances by:

         a. Continuing to allow passengers, including Plaintiffs, JANA OLSEN

            and minor, K.O., to congregate in close proximity to one another

            and/or eat in buffet settings aboard the vessel (i.e. not enforcing

            physical distancing measures);

         b. Failing to adequately sanitize and/or disinfect the vessel, including,

            but not limited to, the vessel’s common areas, passengers’ cabins

            and/or plates, cups, food trays, utensils, ice machines and drinking

            fountains to be used by passengers; and/or

         c. Failing to timely enact lockdowns of passengers and all non-essential

            personnel aboard the vessel once DISNEY acquired notice of the

            dangerous conditions and/or explosive contagiousness associated

            with COVID-19 aboard the vessel.

59.   The above breach of the duty of care caused and/or contributed to Plaintiffs,

JANA OLSEN and minor, K.O., contracting COVID-19 and/or medical

complications arising from it because Plaintiffs would not have contracted

COVID-19 and/or been unreasonably exposed to contracting same had Defendant

exercised reasonable care under the circumstances by enforcing physical

distancing measures, adequately sanitizing the vessel, and/or by timely enacting

a vessel lockdown.

                                            - 25 -
             L I P C O N ,   M A R G U L I E S & W I N K L E M A N ,   P . A .
                                W W W . L I P C O N . C O M
Case 6:21-cv-00985-PGB-EJK Document 1 Filed 06/08/21 Page 26 of 36 PageID 26




60.   Defendant knew of the foregoing conditions causing Plaintiffs, JANA

OLSEN and minor, K.O., to contract COVID-19 and/or be exposed to an actual

risk of physical injury resulting from it and did not correct them, or the conditions

existed for a sufficient length of time so that Defendant in the exercise of

reasonable care under the circumstances should have learned of them and

corrected them.

61.   As a result of Defendant’s negligence, Plaintiffs, JANA OLSEN and minor,

K.O., contracted COVID-19 aboard the vessel. In addition, Plaintiffs, JANA

OLSEN and minor, K.O., were injured about their body and extremities, including

fever, fatigue and lung damage and/or lung injury, suffered both physical pain

and suffering, mental and emotional anguish (e.g., anxiety and depression), lost

enjoyment of life, suffered temporary and/or permanent disability (e.g., physical

and emotional fatigue), inconvenience in the normal pursuits and pleasures of life,

feelings of economic insecurity, incurred medical expenses in the care and

treatment of their injuries, lost wages and Plaintiffs, JANA OLSEN’s working

abilities and earning capacity has become impaired. Plaintiffs’ injuries and

damages are permanent or continuing in nature, and she will suffer the losses and

impairments in the future.




                                             - 26 -
              L I P C O N ,   M A R G U L I E S & W I N K L E M A N ,   P . A .
                                 W W W . L I P C O N . C O M
Case 6:21-cv-00985-PGB-EJK Document 1 Filed 06/08/21 Page 27 of 36 PageID 27




       WHEREFORE, Plaintiffs, JANA OLSEN and minor, K.O., demand

judgment for all damages recoverable under the law against the Defendant, and

demand trial by jury.

      COUNT V – NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

       Plaintiffs, JANA OLSEN and minor, K.O., re-allege, adopt, and incorporate

by reference the allegations in paragraphs one (1) through thirty-six (36), as though

alleged originally herein, and further alleges:

62.    At all times material, due to the negligence and/or gross negligence and/or

intentional conduct of the Defendants, Plaintiffs, JANA OLSEN and minor, K.O.,

were placed in an immediate risk of physical harm and contracted COVID-19

while aboard the vessel.

63.    It was the duty of Defendant to provide Plaintiffs, JANA OLSEN and minor,

K.O., with reasonable care under the circumstances, which included a duty not to

intentionally and/or recklessly inflict emotional distress on them during the

subject voyage.

64.    Plaintiffs, JANA OLSEN and minor, K.O., were in close proximity to

conditions which did cause or could have caused serious physical, mental and/or

emotional injury and/or illness.

65.    Defendant’s negligence and/or gross negligence and/or intentional

conduct caused severe mental and/or emotional harm and/or distress in the

                                             - 27 -
              L I P C O N ,   M A R G U L I E S & W I N K L E M A N ,   P . A .
                                 W W W . L I P C O N . C O M
Case 6:21-cv-00985-PGB-EJK Document 1 Filed 06/08/21 Page 28 of 36 PageID 28




Plaintiffs, such as fear and anxiety, including, but not limited to, of contracting

COVID-19. These emotional injuries and/or damages have also resulted in

physical manifestations, such as sickness, nausea, exhaustion, fatigue, headaches,

insomnia, lack of sleep, poor sleep, nightmares, and respiratory difficulties.

66.   During the subject voyage, Defendant and/or its agents, servants and/or

employees were negligent in the following ways:

         a. Failing to timely and/or adequately screen passengers on land before

             allowing them to board the vessel for the subject voyage, despite

             Defendant knowing of the escalating COVID-19 pandemic and the

             potential for an explosive COVID-19 outbreak aboard the vessel;

             and/or

         b. Failing to restrict Plaintiffs, JANA OLSEN and minor, K.O., and

             passengers from buffet/group dining aboard the vessel, and failing

             to quarantine passengers to ensure physical distance requirements

             aboard the vessel rather than permitting passengers to congregate in

             close proximity to one another aboard the vessel for meals and/or

             entertainment.

67.   Due to Defendant’s breach of the duty of care, outlined above, Plaintiffs,

JANA OLSEN and minor, K.O., were placed in a foreseeable zone of risk of

immediate physical impact.

                                             - 28 -
              L I P C O N ,   M A R G U L I E S & W I N K L E M A N ,   P . A .
                                 W W W . L I P C O N . C O M
Case 6:21-cv-00985-PGB-EJK Document 1 Filed 06/08/21 Page 29 of 36 PageID 29




68.   Specifically, Defendant knew of the risks and/or dangers in connection with

COVID-19, its presence and/or likely presence aboard the vessel during the

subject voyage, as well as the injuries it could cause Plaintiffs, JANA OLSEN and

minor, K.O., if they physically contracted it; yet, as outlined above, Defendant

failed to reasonably screen passengers prior to their boarding the vessel. As a

result, Plaintiffs, JANA OLSEN and minor, K.O., were placed in a foreseeable zone

of risk of immediate physical impact (i.e. physically contracting COVID-19 from

other passengers and/or crew members while aboard the vessel and/or

disembarking same).

69.   As a result of Defendant’s negligence, Plaintiffs, JANA OLSEN and minor,

K.O., contracted COVID-19 aboard the vessel. In addition, Plaintiffs, JANA

OLSEN and minor, K.O., were injured about their body and extremities, including

lung damage and/or lung injury, suffered both physical pain and suffering,

mental and emotional anguish (e.g., anxiety and depression), loss of enjoyment of

life, temporary and/or permanent disability (e.g., physical and emotional fatigue),

inconvenience in the normal pursuits and pleasures of life, feelings of economic

insecurity, incurred medical expenses in the care and treatment of their injuries,

lost wages and Plaintiff, JANA OLSEN’s working abilities and earning capacity

has become impaired. Plaintiffs, JANA OLSEN and minor, K.O., injuries and

damages are permanent or continuing in nature, and she will suffer the losses and

                                            - 29 -
             L I P C O N ,   M A R G U L I E S & W I N K L E M A N ,   P . A .
                                W W W . L I P C O N . C O M
Case 6:21-cv-00985-PGB-EJK Document 1 Filed 06/08/21 Page 30 of 36 PageID 30




impairments in the future. Plaintiffs, JANA OLSEN and minor, K.O., feared for

their own lives as well as the lives of their loved ones.

70.   As a result of Defendant’s negligence, Plaintiffs, JANA OLSEN and minor,

K.O., were exposed to an actual risk of physical injury, which caused mental and

emotional anguish with physical manifestations of that mental and emotional

anguish including, but not limited to, sickness, nausea, exhaustion, fatigue,

gastrointestinal difficulties, headaches, insomnia, lack of sleep, poor sleep,

nightmares and/or respiratory difficulties.

      WHEREFORE, Plaintiffs, JANA OLSEN and minor, K.O., demand

judgment for all damages recoverable under the law against the Defendant, and

demand trial by jury.

                  COUNT VI – NEGLIGENT FAILURE TO WARN
      (Failure to Warn of Passengers/Crew with Positive COVID-19 Symptoms)

      Plaintiff, SCOTT OLSEN, re-alleges, adopts, and incorporates by reference

the allegations in paragraphs one (1) through thirty-six (36), as though alleged

originally herein, and further alleges:

71.   It was the duty of Defendant to provide Plaintiff, SCOTT OLSEN with

reasonable care under the circumstances, which included a duty to warn Plaintiff,

SCOTT OLSEN of known dangerous conditions aboard the vessel, and by

extension, dangerous conditions to which Plaintiff, SCOTT OLSEN, would

foreseeably encounter (from Defendant’s perspective) off the vessel as a result of
                                             - 30 -
              L I P C O N ,   M A R G U L I E S & W I N K L E M A N ,   P . A .
                                 W W W . L I P C O N . C O M
Case 6:21-cv-00985-PGB-EJK Document 1 Filed 06/08/21 Page 31 of 36 PageID 31




Defendant’s careless conduct.

72.   Specifically, Defendant owed Plaintiff, SCOTT OLSEN, a duty of care

because, as outlined within this count, Defendant’s careless conduct created a

“foreseeable zone of risk” to Plaintiff, SCOTT OLSEN, of contracting COVID-19

off the vessel; thereby creating a duty on the part of Defendant to lessen the risk it

created. See e.g. McCain v. Fla. Power Corp., 593 So.2d 500, 503 (Fla. 1992)

(recognizing a duty of care can extend off the tortfeasor’s premises if the

tortfeasor’s conduct creates a “foreseeable zone of risk” to third-parties); Whitt v.

Silverman, 788 So.2d 2019 (Fla. 2001) (similar).

73.   At all times material, the presence of COVID-19 aboard the vessel

constituted a dangerous condition, of which Defendant had prior knowledge

and/or acquired such knowledge during the subject voyage, for the reasons

outlined above, and which from Defendant’s perspective, would foreseeably cause

harm to Plaintiff, SCOTT OLSEN, in the event Defendant’s passengers, e.g. JANA

OLSEN and minor K.O., contracted the virus aboard the vessel and brought it

home with them to their family.

74.   Defendant and/or its agents, servants, and/or employees breached its duty

to warn SCOTT OLSEN of the dangerous conditions associated with COVID-19

aboard the vessel by:

         a. Failing to adequately and/or timely directly warn SCOTT OLSEN
            and/or indirectly through his wife and child, JANA OLSEN and
                                             - 31 -
              L I P C O N ,   M A R G U L I E S & W I N K L E M A N ,   P . A .
                                 W W W . L I P C O N . C O M
Case 6:21-cv-00985-PGB-EJK Document 1 Filed 06/08/21 Page 32 of 36 PageID 32




              minor K.O., of other passengers and/or crew who complained to
              Defendant and/or the medical professionals aboard the vessel that
              they had symptoms consistent with a positive COVID-19 diagnosis,
              so that SCOTT OLSEN could reasonably protect himself to the
              greatest extent possible.

75.   The above breach of the duty of care caused and/or contributed to SCOTT

OLSEN contracting COVID-19 because SCOTT OLSEN would have taken greater

caution to prevent contracting COVID-19 had Defendant reasonably warned them

of the foreseeable risk and/or danger pertaining to the COVID-19 outbreak aboard

the vessel.

76.   Defendant knew of the foregoing conditions causing SCOTT OLSEN to

contract COVID-19 and/or be exposed to an actual risk of physical injury resulting

from it and did not correct them, or the conditions existed for a sufficient length

of time so that Defendant in the exercise of reasonable care under the

circumstances should have learned of them and corrected them.

77.   As a result of Defendant’s negligence, SCOTT OLSEN contracted COVID-

19. As a result of contracting the virus, SCOTT OLSEN suffered COVID-19

symptoms, such as respiratory distress, and were injured about his body and

extremities (e.g. lung damage and/or lung injuries), suffered both physical pain

and suffering (e.g. fever and fatigue), mental and emotional anguish (e.g. anxiety

and depression), loss of enjoyment of life, temporary and/or permanent physical

disability (e.g. physical and/or emotional fatigue), inconvenience in the normal

                                              - 32 -
               L I P C O N ,   M A R G U L I E S & W I N K L E M A N ,   P . A .
                                  W W W . L I P C O N . C O M
Case 6:21-cv-00985-PGB-EJK Document 1 Filed 06/08/21 Page 33 of 36 PageID 33




pursuits and pleasures of life, feelings of economic insecurity, incurred medical

expenses in the care and treatment of his injuries, and his working abilities and

earning capacities have been impaired. The injuries and damages are permanent

or continuing in nature, and SCOTT OLSEN will suffer the losses and impairments

in the future.

        WHEREFORE, Plaintiff, SCOTT OLSEN, demands judgment for all

damages recoverable under the law against the Defendant, and demands trial by

jury.

            COUNT VII – NEGLIGENT MANAGEMENT OF INFECTIOUS
                       DISEASE OUTBREAK ABOARD VESSEL
             (Failure to Enforce Infectious Disease Policies and Procedures)

        Plaintiff, SCOTT OLSEN, re-allege, adopt, and incorporate by reference the

allegations in paragraphs one (1) through thirty-six (36), as though alleged

originally herein, and further alleges:

78.     It was the duty of Defendant to provide Plaintiff, SCOTT OLSEN, with

reasonable care under the circumstances, including a duty to reasonably and/or

safely manage the outbreak of known infectious disease aboard the vessel and by

extension, dangerous conditions to which Plaintiff, SCOTT OLSEN would

foreseeably encounter (from Defendant’s perspective) as a result of Defendant’s

careless conduct.

79.     Specifically, Defendant owed Plaintiff, SCOTT OLSEN a duty of care

                                                - 33 -
                 L I P C O N ,   M A R G U L I E S & W I N K L E M A N ,   P . A .
                                    W W W . L I P C O N . C O M
Case 6:21-cv-00985-PGB-EJK Document 1 Filed 06/08/21 Page 34 of 36 PageID 34




because, as outlined within this count, Defendant’s careless conduct created a

“foreseeable zone of risk” to Plaintiff, SCOTT OLSEN of contracting COVID-19 off

the vessel; thereby creating a duty on the part of Defendant to lessen the risk it

created. See e.g. McCain v. Fla. Power Corp., 593 So.2d 500, 503 (Fla. 1992)

(recognizing a duty of care can extend off the tortfeasor’s premises if the

tortfeasor’s conduct creates a “foreseeable zone of risk” to third-parties); Whitt v.

Silverman, 788 So.2d 2019 (Fla. 2001) (similar).

80.   At all times material, the presence of COVID-19 aboard the vessel

constituted a dangerous condition, of which Defendant had prior knowledge

and/or acquired such knowledge during the subject voyage, for the reasons

outlined above, and which from Defendant’s perspective, would foreseeably cause

harm to Plaintiff, SCOTT OLSEN, in the event Defendant’s passengers, e.g. JANA

OLSEN and minor K.O., contracted the virus aboard the vessel and brought it

home with them to their family.

81.   At all times material, Defendant had exclusive control of all crew members

aboard the vessel, including medical personnel, for the purpose of managing an

outbreak of infectious disease aboard the vessel.

82.   At all times material, Defendant had in place policies and procedures

promulgated for the purpose of responding to an infectious disease outbreak

aboard the vessel.

                                             - 34 -
              L I P C O N ,   M A R G U L I E S & W I N K L E M A N ,   P . A .
                                 W W W . L I P C O N . C O M
Case 6:21-cv-00985-PGB-EJK Document 1 Filed 06/08/21 Page 35 of 36 PageID 35




83.   Defendant and/or its agents, servants, and/or employees breached its duty

to provide Plaintiff, SCOTT OLSEN with a reasonably safe infectious disease

response by:

         a. Failing to timely and/or reasonably enforce Defendant’s infectious
            disease outbreak policies and/or procedures aboard the vessel upon
            learning that an infectious disease outbreak (COVID-19) was
            occurring aboard the vessel so that the COVID-19 outbreak aboard
            the vessel would be contained, mitigated or at least traceable.

84.   The above breach of the duty of care caused and/or contributed to SCOTT

OLSEN contracting COVID-19 and/or medical complications arising from it

because Plaintiff, SCOTT OLSEN would not have contracted COVID-19 and/or

been unreasonably exposed to contracting same had Defendant reasonably

and/or safely managed the infectious disease outbreak aboard the vessel.

85.   Defendant knew of the foregoing conditions causing Plaintiff, SCOTT

OLSEN to contract COVID-19 and/or be exposed to an actual risk of physical

injury resulting from it and did not correct them, or the conditions existed for a

sufficient length of time so that Defendant in the exercise of reasonable care under

the circumstances should have learned of them and corrected them.

86.   As a result of Defendant’s negligence, Plaintiff, SCOTT OLSEN contracted

COVID-19. As a result of contracting the virus, Plaintiff, SCOTT OLSEN suffered

COVID-19 symptoms, such as respiratory distress, and was injured about his body

and extremities (e.g. lung damage and/or lung injuries), suffered both physical

                                              - 35 -
               L I P C O N ,   M A R G U L I E S & W I N K L E M A N ,   P . A .
                                  W W W . L I P C O N . C O M
Case 6:21-cv-00985-PGB-EJK Document 1 Filed 06/08/21 Page 36 of 36 PageID 36




pain and suffering (e.g. fever and fatigue), mental and emotional anguish (e.g.

anxiety and depression), loss of enjoyment of life, temporary and/or permanent

physical disability (e.g. physical and/or emotional fatigue), inconvenience in the

normal pursuits and pleasures of life, feelings of economic insecurity, incurred

medical expenses in the care and treatment of his injuries, and his working abilities

and earning capacities have been impaired. The injuries and damages are

permanent or continuing in nature, and Plaintiff, SCOTT OLSEN will suffer the

losses and impairments in the future.

        WHEREFORE, Plaintiff, SCOTT OLSEN, demands judgment for all

damages recoverable under the law against the Defendant, and demands trial by

jury.

Dated: June 8, 2021                        Respectfully submitted,

                                                      LIPCON, MARGULIES
                                                      & WINKLEMAN, P.A.
                                                      Attorneys for Plaintiff
                                                      One Biscayne Tower, Suite 1776
                                                      2 S. Biscayne Boulevard
                                                      Miami, Florida 33131
                                                      Telephone No.: (305) 373-3016
                                                      Facsimile No.: (305) 373-6204

                                             By: /s/ Stefanie A. Black
                                                 JASON R. MARGULIES
                                                 Florida Bar No. 57916
                                                 jmargulies@lipcon.com
                                                 STEFANIE A. BLACK
                                                 Florida Bar No. 111903
                                                 sblack@lipcon.com
                                             - 36 -
              L I P C O N ,   M A R G U L I E S & W I N K L E M A N ,   P . A .
                                 W W W . L I P C O N . C O M
